         Case 1:20-cv-21601-KMW Document 19-1 Entered on FLSD Docket 04/29/2020 Page 1 of 1

U.S. Departnrelt of Justice                                                                                                       PROCESS RECEIPT AND RETURN
United States Marshals Service                                                                                                   Sピ ご F‐   ′
                                                                                                                                           ′ょ:̀… ./■ ｀.1‐            :111′ Fみ       :L:、     ,■ t,て      ヽ   1ノ
                                                                                                                                                                                                                  ￨ィ         iF′   ″
                                                                                                                                                                                                                       ̀,ノ


PLAINTIFF                                                                                                                                         COURT CASE Ntlヽ 13ER

Unitcd Statcs of America                                                                                                                             20‐   21601‐ CiV‐ WiLLiAMS

DEFENDANT                                                                                                                                         TYPE OF PROCESS
Cencsis      ll   Church of Health and Healing, Mark. Jcseph. Jordan and Jonathon Crenon                                                          Temporary Restrainin3 0rder

                              NAI・ IE   OF NDiVIDU斑 ̀.CO卜 lPANY,CORPORAT10N.ET(.10 SERVE OR                                       DES(｀ RIP110NOFPROPERTYTOSEIZEORCONDENIN

         SERVE                Cenesis ll Church of Hcalth

            AT                ADDRESS 6ン だr′ o′ REDメ ′a″ ″             :.′   :′   Ab ●●'a′ ‐α′ Z′ P   :ど     Ccイ ど
                                                                                                                 ,


                              2014 Garden Lane,3radenton,FL 34205‐ 5274
                                                                                                                                                     Nunrber o[proccss to be
SEND NOTICE OF SERVICE COPY TO Rじ QUESllR A:NA卜 1:AND ADDttSS BELOヽ
                                                                                                                     1




                                                                                                                                                     sen erl srih this i'orm     ltii
 Aじ SA Matthew Fccley                                                                                                                                Nurnbcr of panics to bc
 U.S.Attomeyts Omcc̲ Southem                                   of Florrda                                                                            scrr ctl in this cs54
 99 NE 4th Strcet,Tllird FloO「                                                                                                                       Cherk lbr scn*icc
 Miami,FL 33132                                                                                                                                      on U.S.A.
                                                                                     (lnclude 8usin.s, ond Alten
 SPECIAL:NSTRUC7:ONS OR OTHrRINFORヽ lAT10N THAI W‖ .l ASSIST Ill IXPEDITINC SIiRVICE
                                                                                                                                                                               ate Addrctscs,

rf″   罰Prrp力 ο″′″ ″ルrs,′ ●イrsJ凛 .″ ′7),ど ,メ              ,.●   ″
                                                               ̀0た
                                                                   ル″∫´ドiCせ)=

 Scrvc scalcd order‐

                                                                       behaifoi                 図 PLAIN r:ド F                    TELEPHONE Nljヽ 13ER                             DATE
 Signature ofAttomey other Ortgrnlror rcqucstin3 561viie oo
                                                                                                I ̀ DEFENDANI                    (305)961‑9235                                   04 172020

                           SPACE BELOヽ V FOR USE OF U.S.卜 lARSHAL ONLY‐ DO NOTヽ VRITE BELOW THIS LINE
 I aclnos'ledgc rctopt     for lhc l,]lal I I,.,rrl Pr,'ccss Drstnrt ()l Srgnaturc of Authonacd USlr'lS Dcputy or Clctk
 number of procers tndtc:tcd                                       0rrgrn

 轟 εほtrギ ,三 型ヤ'Irl i
   ̀″



                                                                ri,""n.G:                                          ..,,6,],   co'rxrar,on, erc sho*n at thc;rddrcss tnscrrcd hclo*
 il:l;;,u.t,:;ffi;;;;;;.:;,;,;i["'"al'..'                                         "
                                                                                      on rhc un rhe indivirluol,


                                                                                                                                                     D.'''.
  Namcandtttlcofindiridualscn'cdfr/norslolr,rc}',vri                                                                                             i

                                                                                                                                                                                        l t,r Dcfrrt)-
  Address   /roarplett onl.t dill;rent thon sliovn o)'-''r




                                                                                                                                             ,\n)()rj(,l ()i\cd:., l.l S i\l
  Scn rce Fct
                                                                                                                                             (Anrour:t ol RefunC')

                                                                                              /+r{y
                               ,fu心                    執QTぶ    ・b̀転 輛 計                                                                              rぷ嶺                3に                    ぶ ち
                               h迅                            υ
                                                       笥 」J飢                              :




                                                                                                                                                                                  GOVERNMENT
                                                                                                                                                                                           EXHIBIT
                                                                                                                                                                                 Ｃ
                                                                                                                                                                                 Ｓ
                                                                                                                                                                                 Ａ臨
                                                                                                                                                                                         Ｅ




                                                                                                                                                                                認:Br生

                                                                                                                                                                                                         「て
                                                                                                                                                                                                          ,マ !ミ   ,1ノ Sヽ     1‑215
                                                                                                                                                                                                                  Pc1 11 11
      PR10R VERS10NS OF THIS FOR卜 l ARE 03SOLETE
